                                                          EXHIBIT

Case 1:21-cv-00805-WCG Filed 06/30/21 Page 1 of 7 Document 1-1
                                                                 A
Case 1:21-cv-00805-WCG Filed 06/30/21 Page 2 of 7 Document 1-1
Case 1:21-cv-00805-WCG Filed 06/30/21 Page 3 of 7 Document 1-1
Case 1:21-cv-00805-WCG Filed 06/30/21 Page 4 of 7 Document 1-1
Case 1:21-cv-00805-WCG Filed 06/30/21 Page 5 of 7 Document 1-1
Case 1:21-cv-00805-WCG Filed 06/30/21 Page 6 of 7 Document 1-1
Case 1:21-cv-00805-WCG Filed 06/30/21 Page 7 of 7 Document 1-1
